  Case: 4:18-cv-01859-PLC Doc. #: 24 Filed: 04/19/19 Page: 1 of 2 PageID #: 68


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IAN WALLACE,                                      )
                                                  )
                Plaintiff,                        )
                                                  )
          v.                                      )           Case No. 4:18cv01859 PLC
                                                  )
PHARMA MEDICA RESEARCH, INC.,                     )
                                                  )
                Defendant.                        )

                                             ORDER

       This matter is before the Court on Defendant’s motion for approval of the parties’

Stipulated Protective Order [ECF No. 23], with the parties’ Stipulated Protective Order attached to

the motion as Exhibit A [ECF No. 23-1]. Defendant asks the Court to “enter the Stipulated

Protective Order prohibiting the use of any documents outside of the terms stipulated to under the

Protective Order.”

       Having reviewed the parties’ Stipulated Protective Order [ECF No. 23-1], the Court makes

only the following changes to it:

       (1) the title is changed from “Order Approving Stipulated Protective Order” to “Stipulated
           Protective Order”;

       (2) the following is added to the last page after the parties’ attorneys’ signatures: “It is so
           ordered,” the Judge’s signature, and the date; and

       (3) with respect to “Exhibit A – Declaration of Compliance” attached to the Stipulated
           Protective Order:

               (a) the sentence at “2.” is changed from: “I have read the Agreed Protective Order
                   entered in this case, a copy of which has been given to me.” to: “I have read
                   the Stipulated Protective Order entered in this case, Wallace v. Pharma Medica
                   Research, Inc., 4:18cv01859 PLC (E.D. Mo.), a copy of which has been given
                   to me.”; and

               (b) the last line of “3.” Is changed from: “with the terms of the Protective Order
                   entered in this matter on ____________.” to: “with the terms of the Stipulated
                   Protective Order entered in this matter on April 19, 2019.”
  Case: 4:18-cv-01859-PLC Doc. #: 24 Filed: 04/19/19 Page: 2 of 2 PageID #: 69


       After careful consideration,

       IT IS HEREBY ORDERED that Defendant’s motion for Stipulated Protective Order

[ECF No. 23] is GRANTED so that the parties’ Stipulated Protective Order [ECF No. 23-1],

amended only as noted above, is APPROVED. The approved Stipulated Protective Order is

entered separately.



                                               PATRICIA L. COHEN
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 19th day of April, 2019




                                           2
